January 18, 1999
Bon. a. woodra LAughlIn
aounty Attorney
Aliae, Texam
Daar Mr. Laughllnr
                          OpInIon HO. O-109
                          FlatFee* of Jwtloes of Peaoe
            Your requeet for an opinion on the question:
           718 a SustIae of th&?Paaoe entitled to 1)0$
      for saoh altation and does the orI&ml oount'
      a8 a oIkt10n  and doem the mpg oount aa 01~3~
has been reaeited by this o?flae.
          Artlole 3955, RerIwd Clvll Statutes, prorldes In
detall the ieoa to whloh a Juatlos 1s entitled in 01~11 oases.
          'The Iem O? SO# 1s allowed for each oltation and
ooverm the oO8t of makIng a oopy for servloe on the defen-
dent.* Portor  ~8~ Bumet, 99 SW 79 and Hallman vae Campbell,
07 Tax. M.
          In via of the forogolng authorities,you are re-
apeotfully adwlmed that It 18 the opinion of the writer that
tho JuatIoe aS the Peaae Im entitled to SO@ for e&oh oltmtlon,
Borrver, thim amotmt 001mra the oort of makIng oapy of uld
oltatloa3or aervioo oflths defendant and that the Justloe
of the Peaao $6 not allowad to oharge for the original and oopy
eaoh but IB allousd only 001 ior both the oopy and orIgI~l.
            Trusting that tha foregoing answers hour Inquiry,
1-b
                                      very truly your8
                                  ATTORREY GEmAL   OFTJSUS
                                  By-we
                                                   Aaslotant
AWrAW
APPROVED;